DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-24, drawn to a method, classified in A61B 17/0466.
II. Claim 25-42, drawn to an apparatus, classified in A61B 2017/0404.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the apparatus can be used for different purposes such as a button on clothes or a clip for holding materials together without the button abutting tissue.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with John Mortimer on 7/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 25-42 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montross (Pub No US/2020/0146667).
Regarding claim 1, Montross discloses a method of engaging a U-shaped portion (suture loop 130) of an elongate flexible element (suture) with an apparatus (button 10) to allow the U-shaped portion of the elongate flexible element to act against and thereby maintain a body (anchoring button 10) on the apparatus against part of a human body, 
the U-shaped portion of the elongate flexible element having a base and first and second legs (suture 110, fig 5A and 5B), with respective first and second lengths, extending in spaced relationship away from the base, the method comprising the steps of: 
obtaining the apparatus, the body (anchoring button 10) of the apparatus: 
a) having a tissue abutting side and an opposite side (anchoring button will be drawn into direct contact with tissue layer 120, Montross, para 41, 44, and 47); and 
b) capable of being changed between first and second states (button may include plastically deformable elements, which could allow the button to be “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner, Montross, para 53), 
the body (anchoring button 10) comprising 
an anchoring part (central prong 30) and 
a first channel (slots 100 or 105) that extends along a portion of the body up to the anchoring part and has a first entry opening (opening at distal end 80) (the central prong 30 and the flanking arms 40 and 50 will form one or more slots 100 and 105 in the anchoring button 10 for accommodating one or more sutures or suture tapes (not shown), with the barbs 90, 95 and the shield portions 60, 70 cooperating to retain the suture within the slots 100, 105 in a desired manner, Montross, para 42); 
with the body in the first state (un-crimped), relatively moving the U-shaped portion of the elongate flexible element (suture) and body (button 10) from a starting relationship into an operative relationship wherein the first and second legs straddle the anchoring part (central prong 30) and the base can be drawn against the anchoring part to urge the tissue abutting side of the body towards the part of the human body (anchoring button will be drawn into direct contact with tissue layer 120, Montross, para 41, 44, and 47fig 5A and 5B), 
wherein the step of relatively moving the U-shaped portion of the elongate flexible element (suture) and body comprises causing at least a part of the U-shaped portion of the elongate flexible element (suture) to move through the first entry opening (opening at distal end 80) into the first channel and within the first channel (slots 100 or 105) up to the anchoring part (an anchoring button 150 can be advanced through suture loop 130, with the sutures 110 desirably extending through the slot, Montross, para 41, 44, 47, and 48, fig 5A and 5B); and 
with the body in the first state (un-crimped) and the body (button 10) and the U-shaped portion of the elongate flexible element (suture) in the operative relationship, changing the body into the second state (crimped) 
wherein at least one of: i) a size; and ii) a shape of the first entry opening and/or first channel is changed so as to thereby interfere with movement of the at least part of the U-shaped portion away from the anchoring part within the first channel to and through the first entry opening (button may include plastically deformable elements, which could allow the button to be “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner which would change both a size and shape of opening and channel, Montross, para 53).  
Regarding claim 2, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1 wherein the step of causing at least a part of the U-shaped portion of the elongate flexible element (suture) to move through the first entry opening (opening at distal end 80) into the first channel (slot 100 or 105) and within the first channel (slot 100 or 105) up to the anchoring part (central prong 30) comprises causing at least one of the first and second legs (suture) to move through the first entry opening into the first channel (slot 100 or 105) and within the first channel (slot 100 or 105) up to the anchoring part (central prong 30) (Montross, para 41, 44, 47, and 53, fig 5A and 5B).  
Regarding claim 3, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1 further comprising the step of placing the U-shaped portion of the elongate flexible element under tension with the U-shaped portion of the elongate flexible element and body in the operative relationship to thereby cause the base to be drawn against the anchoring part and the tissue abutting side of the body to be urged against the part of the human body (anchoring button 150 can be advanced through suture loop 130, with the sutures 110 desirably extending through the slots of the anchoring button 150 with the suture loop 130 extending around the central prong of the anchoring button. The suture can then be tightened by the surgeon, wherein the anchoring button will be drawn into direct contact with tissue layer 120 as the suture passes through the slots, with the central portion contacting the tissue layer and being retained in that position by tension on the sutures, Montross, para 41, 44, 47, and 53, fig 5A and 5B).  
Regarding claim 4, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 3 further comprising the step of securing the elongate flexible element with the elongate flexible element under tension so as to thereby maintain a selected force of the tissue abutting side of the body (anchoring button 10) against the part of the human body (anchoring button 150 can be advanced through suture loop 130, with the sutures 110 desirably extending through the slots of the anchoring button 150 with the suture loop 130 extending around the central prong of the anchoring button. The suture can then be tightened by the surgeon, wherein the anchoring button will be drawn into direct contact with tissue layer 120 as the suture passes through the slots, with the central portion contacting the tissue layer and being retained in that position by tension on the sutures, Montross, para 41, 44, 47, and 53, fig 5A and 5B).  
Regarding claim 5, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus according to claim 2 wherein the body (button 10) comprises a second channel (slot 105) that extends along a portion of the body (button 10) up to the anchoring part (central prong 30) and the step of relatively moving the U-shaped portion of the flexible element and body comprises causing the first leg to move within the first channel up to the anchoring part and the second leg to move within the second channel up to the anchoring part (anchoring button 150 can be advanced through suture loop 130, with the sutures 110 desirably extending through the slots of the anchoring button 150 with the suture loop 130 extending around the central prong of the anchoring button. The suture can then be tightened by the surgeon, wherein the anchoring button will be drawn into direct contact with tissue layer 120 as the suture passes through the slots, with the central portion contacting the tissue layer and being retained in that position by tension on the sutures, Montross, para 41, 44, 47, and 53, fig 5A and 5B).  
Regarding claim 6, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 5 wherein the body (button 10) comprises a second entry opening (opening to slot 105) spaced from the first entry opening (opening to slot 100) and (Fig 1 shows distal end 80 has two openings, one opening to slot 100 and a second opening into slot 105, Montross, para 48, fig 1)
the step of relatively moving the U-shaped portion of the flexible element and body comprises causing the second leg to move through the second entry opening (anchoring button 150 can be advanced through suture loop 130, with the sutures 110 desirably extending through the slots of the anchoring button 150 with the suture loop 130 extending around the central prong of the anchoring button. The suture can then be tightened by the surgeon, wherein the anchoring button will be drawn into direct contact with tissue layer 120 as the suture passes through the slots, with the central portion contacting the tissue layer and being retained in that position by tension on the sutures, Montross, para 41, 44, 47, and 53, fig 5A and 5B).  
Regarding claim 7, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 2 wherein the step of relatively moving the U-shaped portion of the flexible element (suture) and body (button 10) comprises causing the first and second legs to move through the first entry opening into the first channel (anchoring button 150 can be advanced through suture loop 130, with the sutures 110 desirably extending through the slots of the anchoring button 150 with the suture loop 130 extending around the central prong of the anchoring button. The suture can then be tightened by the surgeon, wherein the anchoring button will be drawn into direct contact with tissue layer 120 as the suture passes through the slots, with the central portion contacting the tissue layer and being retained in that position by tension on the sutures, Montross, para 41, 44, 47, 53, and 56, fig 5A and 5B).  
Regarding claim 8, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 5 wherein with the body in the first state the first and second channels are in communication with each other (Fig 1 and 20 shows a button wherein the button in the un-crimped state, the slots are open to each other at the distal end, Montross, fig 1 and 20-23).  
Regarding claim 9, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 8 wherein with the body in the second state communication between the first and second channels is blocked (Fig 1 and 20 shows a button wherein the button in the crimped state, the slots would be closed to each other as “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner, Montross, para 53, fig 1 and 20-23).  
Regarding claim 10, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 2 further comprising the step of reconfiguring the body (crimping) by moving a first part (flanking arms) of the body relative to another part of the body (central prong 30) to thereby change the body from the first state into the second state (flanking arms and/or other features of the button may include plastically deformable elements, which could allow the button to be “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner, Montross, para 53, fig 1 and 20-23).  
Regarding claim 11, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus according to claim 10 wherein the step of moving the first part of the body (flanking arms) comprises deforming the body to thereby change a relationship between the first part of the body (flanking arms) and the another part of the body (central prong 30) (flanking arms and/or other features of the button may include plastically deformable elements, which could allow the button to be “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner, Montross, para 53, fig 1 and 20-23).  
Regarding claim 12, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 11 wherein the part of the body (flanking arm) and the another part of the body (central prong 30) are defined by a single piece (Fig 1 shows button is a single piece, Montross, para 53, fig 1 and 20-23).  
Regarding claim 13, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 2 wherein with the body (button 10) in the second state (crimped) the entry opening (opening at distal end 80) is substantially fully blocked so that the at least one of the first and second legs (suture) within the first channel (slot 100 and 105) is blocked from moving from within the first channel (slot 100 and 105) to and through the first entry opening (flanking arms and/or other features of the button may include plastically deformable elements, which could allow the button to be “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner, Montross, para 53, fig 1 and 20-23).  
Regarding claim 14, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 2 further comprising the step of changing the body from the first state into the second state (crimping) by crimping oppositely facing regions of the body (Fig 1 shows flanking arms on opposite sides of button 10, Montross, para 53, fig 1 and 20-23).    
Regarding claim 15, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1 wherein the tissue abutting side of the body (either side of button 10) has a first substantially flat surface (Fig 1 shows both sides of button 10, has a flat surface, Montross, claim 2, para 42 and 43, fig 1 and 20-23).  
Regarding claim 16, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 15 wherein the opposite side of the body (opposite side of button 10) has a second substantially flat surface, the first and second substantially flat surfaces reside in first and second planes that are substantially parallel (Fig 1 shows both sides of button 10, has a flat surface and are parallel, Montross, claim 2, para 42 and 43, fig 1 and 20-23)  
Regarding claim 17, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1 wherein the elongate flexible element is a suture (Montross, claim 1, para 2, 4, 7, 8, and 9).  
Regarding claim 18, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 11 wherein the first part (flanking arms) is a cantilevered part (Fig 1 shows flanking arms are attached at only one end and the flanking arms and/or other features of the button may include plastically deformable elements, which could allow the button to be “crimped” or otherwise deformed to enclose and/or wedge a suture or tape in the button in a desired manner, Montross, para 53, fig 1 and 20-23).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montross (Pub No US/2020/0146667), in view of Seavey (Pat No 8,734,491).
Regarding claim 19-21, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1 but fails to disclose wherein the apparatus (button) further comprises an elongate handle fixed to the body and further comprising the step of repositioning the body through manipulation of the handle, a step of separating the handle from the body, or the step of separating the handle from the body comprises breaking a frangible connection between the handle and the body.
However, Seavey teaches an apparatus wherein the apparatus (button 32) further comprises an elongate handle (stem 46) fixed to the body and further comprising the step of repositioning the body through manipulation of the handle (Fig 5 shows stem is fixed to button 32, Seavey, claim 1-4, abstract, col 1 line 40-67, fig 5). 
Regarding claim 20, the combination of Montross and Seavey teaches the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 19, Seavey further discloses comprising the step of separating the handle from the body (Fig 5 shows stem is fixed to button 32 and is frangible, Seavey, claim 1-4, abstract, col 1 line 40-67, fig 5).  
Regarding claim 21, the combination of Montross and Seavey teaches the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 20, Seavey further teaches wherein the step of separating the handle from the body comprises breaking a frangible connection (frangible connection 48) between the handle and the body (Fig 5 shows stem is fixed to button 32 and is frangible, Seavey, claim 1-4, abstract, col 1 line 40-67, fig 5).
Montross and Seavey are considered analogous art to the claimed invention because they are in the same field of endeavor of suture devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montross to incorporate the stem of Seavey. Doing so would allow the user to position the button at the desired location and separate the button from the stem (Seavey, claim 1-4, abstract, col 1 line 40-67, fig 5).
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montross (Pub No US/2020/0146667), in view of Blake (Pat No 5,647,836).
Regarding claim 22 and 23, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1 but fails to disclose the step of reconfiguring the body using a crimping tool to change the body from the first state into the second state or that the crimping tool is a surgical needle holder.
However, Blake teaches a method further comprising the step of reconfiguring the body using a crimping tool (tool 36) to change the body from the first state into the second state (stay changes from a first state to a second state when tool 36 crimps the stay deforming opening 34 and permanently affixing stay to suture, Blake, col 2 line 28-34, fig 7 and 8).  
Regarding claim 23, the combination of Montross and Blake teaches the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 22, Blake further teaches wherein the crimping tool is a surgical needle holder (Fig 7 and 8 disclose to opposing ends of tool 36 which is capable of holding a needle, Blake, fig 7 and 8). 
 Montross and Blake are considered analogous art to the claimed invention because they are in the same field of endeavor of suture devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montross to incorporate the tool of Blake. Doing so would allow the user to permanently affix the stay to suture and would be simple substitution of one known method of crimping for another.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montross (Pub No US/2020/0146667), in view of Brazil (Pub No US/2019/0380692).
Regarding claim 24, Montross discloses the method of engaging a U-shaped portion of an elongate flexible element (suture) with an apparatus (button) according to claim 1.
Brazil teaches a method further comprising the step of, with the U-shaped portion of the elongate flexible element (suture) and body (anchor 1) in the operative relationship, advancing the body into a passage in the part of the human body and as an incident thereof, causing the body to change from the first state into the second state (Fig 4A-B show that during the insertion of the anchor 1, the spiraled channel 7 is naturally adapted to engage and trap the suture 3 as the anchor 1 is screwed into the blind hole or socket, Brazil, para 60-69, fig 4, 6 and 9).
Montross and Brazil are considered analogous art to the claimed invention because they are in the same field of endeavor of suture devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montross to incorporate the spiraled channel of Brazil. Doing so would allow the lobes 5 to close and trap the suture in response to insertion of the anchor (Brazil, para 60-69, fig 4, 6 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771